Citation Nr: 1412107	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-46 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 9, 2013, and a rating in excess of 70 percent thereafter.

2. Entitlement to a compensable rating for service-connected bilateral hearing loss.

3. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to November 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 50 percent rating for PTSD and a noncompensable rating for bilateral hearing loss. By a July 2013 rating decision of the same RO, the rating assigned to PTSD was increased to 70 percent, effective May 9, 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, at the time of his November 2009 Substantive Appeal, elected to be heard by the Board seated at the Board's Central Office in Washington, D.C. By a December 2009 statement, however, he elected to be heard by the Board seated at the RO in Los Angeles, California, a Travel Board hearing. No such hearing was scheduled; and in a February 2014 statement, the Veteran's representative specifically requested that the Board remand the appeal to the RO for the requested hearing. On remand, the AMC/RO must schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board. Notify the Veteran and his representative of the date and time of the hearing. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


